DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 12/09/2020.  Claims 1-20 are pending in the case.  Claims 1, 11, and 17 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (hereinafter Xia, US 2014/0351748) in view of Chen (hereinafter Chen, US 2013/0218464).
In regards to independent claim 1, Xia teaches a method for split screen control of a mobile terminal, comprising: 
determining, in a split screen mode, a first split screen (Xia teaches receiving a split screen input to switch the system into split screen mode, Xia, [0102]); 
detecting an instruction for desktop display (Xia teaches that after receiving split screen instruction the home interface is displayed in the second window, Xia, [0124]); and
acquiring a desktop icon and displaying the desktop icon on the first split screen, upon receiving the instruction for desktop display (Xia teaches that after receiving split screen instruction the home interface is displayed in the second window, Xia, [0124]).

In regards to dependent claim 2, Xia in view of Chen teaches the method of claim 1, further comprising:
after displaying the desktop icon on the first split screen,
displaying on a second split screen an application suitable for split screen display in response to an application launching instruction (Xia teaches launching an application in the second window using the application launcher, Xia, [0137]).
In regards to dependent claim 3, Xia in view of Chen teaches the method of claim 1, further comprising:
displaying a plurality of running applications on at least two split screens respectively, when a number of the plurality of running applications is less than or equal to a number of the at least two split screens (Xia teaches displaying two applications in two different screens, Xia, Fig. 10f); and

In regards to dependent claim 6, Xia in view of Chen teaches the method of claim 1, wherein the desktop icon displayed on the first split screen is all or part of desktop icons of the mobile terminal, and wherein the part of desktop icons is defined by a user or determined according to preset logic (Xia teaches that the system can display program icons available to be displayed in the system and that the program icons displayed is indicated by the user scrolling, Xia, [0124]).
In regards to dependent claim 7, Xia in view of Chen teaches the method of claim 1, further comprising:
before displaying the desktop icon on the first split screen, when an application is already displayed on the first split screen, controlling the application to run in background (Xia teaches running the applications in the background and then enabling the user to switch them with displayed appicaitons, Xia, [0148]).
In regards to dependent claim 8, Xia in view of Chen teaches the method of claim 1, further comprising: 
acquiring the desktop icon in real time;
acquiring and saving the desktop icon in advance and reading the desktop icon when needed;
acquiring the desktop icon in real time according to a list specified by a user in advance; or
calculating and acquiring the desktop icon in real time according to preset logic display (Xia teaches that after receiving split screen instruction the home interface is displayed in the second window, Xia, [0124]).
In regards to dependent claim 10, Xia in view of Chen teaches the method of claim 1, further comprising:
acquiring the desktop icon according to an interface provided by an operating system of the mobile terminal (Xia, [0213], OS).
Independent claim 11 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 13 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 7; therefore it is rejected under similar rationale.
Independent claim 17 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 7; therefore it is rejected under similar rationale.



Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Chen and Wouhaybi et al. (hereinafter Wouhaybi, US 2014/0282119).
In regards to dependent claim 4, Xia fails to explicitly teach: after displaying the desktop icon on the first split screen, displaying in full screen or stopping launching an application not suitable for split screen display in response to an application launching instruction. 
Wouhaybi teaches after displaying the desktop icon on the first split screen, displaying in full screen or stopping launching an application not suitable for split screen display in response to an application launching instruction (Wouhaybi teaches native apps are launched full screen while HTML5 apps are launched split screen, Wouhyabi, [0013], [0049]). It would have been obvious to one of ordinary skill in the art, having the teachings of Xia and Wouhyabi before him before the effective filing date of the claimed invention, to modify the split screen application display taught by Xia to include the full screen lauching of native apps of Wouhyabi in order to obtain a split screen application display that opens native apps in full screen. One would have been motivated to make such a combination because it ensures that applications that are meant to be displayed in full screen are still opened in full screen thereby increasing legibility and ease of application use.	
Dependent claim 14 is in the same context as claim 4; therefore it is rejected under similar rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Chen, Wouhaybi and Churchill et al. (hereinafter Churchill, US 2015/0199086)
In regards to dependent claim 5, Xia fails to explicitly teach: asking a user to select displaying in full screen or stopping launching the application not suitable for split screen display; and
displaying in full screen or stopping launching the application not suitable for split screen display according to user selection

Churchill teaches asking a user to select displaying in full screen or stopping launching the application not suitable for split screen display (Churchill teaches a context menu that allows an option to display in full screen or to not launch the application by pinning, Churchill, Fig. 4D Item 432, [0071], [0080]). It would have been obvious to one of ordinary skill in the art, having the teachings of Xia, Chen, Wouhyabi, and Churchill before him before the effective filing date of the claimed invention, to modify the split screen application display taught by Xia to include the prompt of launch options for an application of Churchill in order to obtain a split screen application display that opens a launch prompt for the user to select launch location. One would have been motivated to make such a combination because it enables the user to customize the display of applications that they are opening.	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Chen and Anderson et al. (hereinafter Anderson, US 2003/0189597).
In regards to dependent claim 9, Xia fails to explicitly teach:
acquiring a desktop background while acquiring the desktop icon; and displaying the desktop background on the first split screen while displaying the desktop icon on the first split screen. Anderson . 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171